1 D. Arecibo. Nulidad etc.
Por cuanto, los apelados han solicitado la desestimación de este •ecurso por los fundamentos de frivolidad y falta de diligencia en u prosecución;
Por cuanto, hasta la fecha no se ha radicado en este Tribunal a transcripción de evidencia, no hallándonos por tanto en condiciones jara poder decidir la cuestión de frivolidad;
Por cuanto, de la certificación del Secretario de la corte a quo, jresentada por los apelantes en oposición a la desestimación, resulta [lie el escrito de apelación se radicó el 9 de noviembre último;, que Lentro de la prórroga concedida los apelantes radicaron en la corte nferior la transcripción de evidencia y que la vista para su apro-jación fue señalada para el 29 del corriente, fecha en que presuntiva-nente quedó sometida a la consideración del Tribunal, no resud-ando por consiguiente que los apelantes hayan sido negligentes en a prosecución del recurso;
Por tanto, no ha lugar por ahora a la desestimación solicitada.